DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 25, 26, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006)).
Regarding claim 1, Kim teaches an electrospinning printing device (see electrospinning apparatus in Figure 1), comprising: 
a printing head arrangement (“The extra cylindrical electrode covering the spinning nozzle”- right column pg. 1427; see cylindrical electrode with nozzle protruding out in Figure 1) configured to replaceably hold at least one printing head (see nozzle in Figure 1) for discharging a fibrous material (see fiber discharged from nozzle in Figure 1), the at least one printing head being electrically grounded when held by the printing head arrangement (“The cylindrical electrode and nozzle are connected to a copper wire, and they can be charged simultaneously”- see right column pg. 1427); and 
a collector arrangement (see annotated Figure 1 below) configured to electrostatically attract the fibrous material from the printing head (“attraction of the whipped fibers into the collector by the electrostatic force generated by the target electrostatic force generated by the target electrode”- see pg. 1432 left column), wherein the collector arrangement comprises: 
an at least partially electrically insulated conductive collector plate (see parallel electrode above glass substrate in annotated Figure 1 below; “The target electrode as a collector, which was fabricated with photosensitive, copper-coated boards (Kaypro Circuit Systems, Inc.)”- see pg. 1427 right column) that is arranged to be connected to an electric power supply (see high voltage AC field “HVAC” connected to parallel electrode in annotated Figure 1 below); and 
a dielectric (movable PET film in annotated Figure 1 below) that is situated between the at least partially electrically insulated conductive collector plate and the printing head arrangement (see movable PET film between nozzle and parallel electrode in annotated Figure 1 below) such that the dielectric fully covers the surface of the conductive collector plate that is facing the printing head arrangement and at least partially covers the edge of the conductive collector plate (see movable PET film covering surface and edge of parallel electrodes in annotated Figure 1 below), the conductive collector plate and the dielectric configured such that upon formation of an electrostatic field between the printing head and the conductive collector plate, of the fibrous material being discharged from the printing head traverses the electrostatic field (“the mechanism of the alignment of nanofibers to the field direction between target electrodes, the electrostatic torque of nanofibers in an AC field should be considered with electric field- induced dipole moments”- see pg. 1430 left column) and is deposited on at least one of the dielectric or a substrate (see Figure 3b and 3c; “(b) a deposited area collected on a PET film by a conventional electrospinning method, and (c) an area deposited by a modified electrospinning method with a cylindrical electrode connected to a nozzle”- Figure 3 caption on pg. 1429).

    PNG
    media_image1.png
    734
    957
    media_image1.png
    Greyscale


Regarding claim 25, Kim teaches the electrospinning printing device according to claim 1, comprising at least one reservoir containing a fluid material, the reservoir being connected to the at least one printing head such that the fluid material can move from the reservoir to the at least one printing head (“Thepolymer solution was placed in a 20-mL glass syringe set with a 20-G needle. The flow rate (10 lL/min) of the polymer solution was controlled with syringe pump (KDS 230, NanoNc, Inc.)”- see pg. 1427 right column and syringe pump connected to printing head in Figure 1).  
Regarding claim 26, Kim teaches the electrospinning printing device according to claim 25, wherein the fluid material comprises at least one of the group consisting of organic material, polymer melt, polymer solution (“A biodegradable polymer solution was prepared by the dissolution of 2.4 g of PCL (Aldrich) in 30 g of a solvent mixture composed of methylene chloride (MC) and dimethylformamide (DMF)”- see pg. 1427 right column), bio-ink, hydrogel, thermoplastic and combinations thereof.  
Regarding claim 33, Kim teaches the electrospinning printing device according to claim 1, wherein no electric arc shielding is used in or around the at least one printing head (no electric arc shielding is mentioned by Kim or shown in the apparatus of Figure 1).  

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006)), and further evidenced by Kim (herein referred to as Kim2 “Electrospun PCL nanofibers with anisotropic mechanical properties as a biomedical scaffold”, Biomed. Mater., 3, 025010 (2008)).
Regarding claim 17, Kim teaches the electrospinning printing device according to claim 1. Further, Kim2 teaches wherein the dielectric of Kim (poly(ethylene terephthalate)) has a resistivity between 103 to 108 Q-m (“thin poly(ethylene terephthalate) (PET) film (surface resistance = 105 Ω)”- see pg. 2 right column).  
Claim(s) 1 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanger et al. (“The Effect of Electrode Configuration and Substrate Material on the Mass Deposition Rate of Electrospinning”, Journal of Applied Polymer Science, Vol. 112, 1729–1737 (2009)).
Regarding claim 1, Stanger teaches an electrospinning printing device (see Apparatus A in Figure 3on pg. 1731), comprising: 
a printing head arrangement configured to replaceably hold at least one printing head (see annotated Figure 3 below) for discharging a fibrous material (“The production of fiber was done on apparatus A”- see pg. 1732 right column under Experiment 1), the at least one printing head being electrically grounded when held by the printing head arrangement (see configuration where polymer solution is grounded in Table III on pg. 1742); and 
a collector arrangement (see annotated Figure 3 below) configured to electrostatically attract the fibrous material from the printing head (“Electrospinning uses an electrostatic force to draw fiber from a bead of polymeric fluid”- see pg. 1729 left column under “Introduction”), wherein the collector arrangement comprises: 
an at least partially electrically insulated conductive collector plate (“copper collector electrode”- see pg. 1730 right column under “Substrate Variation”; the collector plate is at least partially insulated by the dielectric covering the collector plate) that is arranged to be connected to an electric power supply (“The first pair used a positive high-voltage power supply to charge the collector electrode and a connection to ground to charge the polymer solution”- see pg. 1730 right column under “Electrode Configuration”); and 
a dielectric that is situated between the at least partially electrically insulated conductive collector plate  and the printing head arrangement (“The collector electrode was a copper plate 25 x 25 mm2 which substrates could be placed over”- see pg. 1731 right column; conductive collector plate will be partially electrically insulated by the dielectric covering the plate) such that the dielectric fully covers the surface of the conductive collector plate that is facing the printing head arrangement and at least partially covers the edge of the conductive collector plate (“Each substrate was cut to 25 x 75 mm2. The three substrates examined were standard glass microscope slides, sheets of 100 type N (phosphor doped) silicon wafer and 0.8-mm thick steel”- see pg. 1732 right column; where the collector plate has dimensions of 25 x 25 mm2 and the substrate placed over the collector plate has dimensions of 25 x 75 mm2 then the length of the substrate is greater than the length of the collector plate and the edge of the conductive plate should be at least partially covered), the conductive collector plate and the dielectric configured such that upon formation of an electrostatic field between the printing head and the conductive collector plate  (“Electrospinning uses an electrostatic force to draw fiber from a bead of polymeric fluid”- see pg. 1729 left column under “Introduction”), of the fibrous material being discharged from the printing head traverses the electrostatic field and is deposited on at least one of the dielectric or a substrate (“two samples were produced by depositing fiber for 10 min”- see pg. 1732 right column under “Experiment 1”).

    PNG
    media_image2.png
    729
    955
    media_image2.png
    Greyscale

Regarding claim 18, Stanger teaches the electrospinning printing device according to claim 1, wherein the dielectric has a dielectric constant between 3.5 and 8 (see dielectric constant of glass of 3.8 in Table IV on pg. 1733 left column).
Regarding claim 19, Stanger teaches the electrospinning printing device according to claim 1, wherein the dielectric comprises glass or a ceramic (“Each substrate was cut to 25 x 75 mm2. The three substrates examined were standard glass microscope slides, sheets of 100 type N (phosphor doped) silicon wafer and 0.8-mm thick steel”- see pg. 1732 right column).  
Regarding claim 20, Stanger teaches the electrospinning printing device according to claim 19, wherein the glass or the ceramic is optically transparent (glass microscope slides are known to be optically transparent to allow light from the microscope to travel to the object being imaged).  
Regarding claim 21, Stanger teaches the electrospinning printing device according to claim 1, wherein the dielectric is provided as a plate arranged on the surface of the collector facing the printing head (glass microscope slides are provided as a plate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006), and further in view of Youn et al. (US20180030618).
Regarding claim 22, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach wherein the collector arrangement comprises a tray in which the collector plate and the dielectric are removably arranged, wherein the tray comprises an opening in the path of the fibrous material.  
In the same field of endeavor pertaining to an electrospinning printing device, Youn teaches wherein the collector arrangement (collector 200 and alignment device 300; Figure 1) comprises a tray (alignment device 300a; Figure 2A-2C) in which the collector plate ([0047] The alignment device 300 may be disposed on the collector 200) and the dielectric ([0052] jig 332 may be coated with the insulation film. Outer surfaces of the jig 332 may be coated with the insulation film. The insulation film may include Teflon, plastic or ceramic) are removably arranged (see Figure 2B), wherein the tray comprises an opening in the path of the fibrous material (see opening in the middle of circular alignment device 300). The tray allows for the alignment of nanofibers in a desired direction such that the elasticity of the nanofibers may be enhanced ([0060] the nano fibers F may be formed on the substrate S so as to be aligned in a desired direction. For example, when the nano fibers F are formed to be slanted from one axis I of the substrate S, elasticity of the nano fibers F may be enhanced).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the collector arrangement of Kim comprise the tray of Youn, for the benefit of aligning fibers in a direction such that the elasticity of the fibers may be enhanced.

	Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006), and further in view of Jessen et al. (WO2017157851A1).
Regarding claim 23, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach wherein the collector plate comprises a connection spigot facing away from the printing head, wherein the connection spigot is designed for connecting with a high voltage cable.  
In the same field of endeavor pertaining to an additive manufacturing apparatus, Jessen a connection spigot (“the securing element 235 is particularly an Erowa spigot or similar, mating with other tools or equipment”- see pg. 16 line 12-13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection between the printhead head and the high voltage cable be a spigot connection, as taught by Jessen, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, a spigot is one known option for connecting the printing head and high voltage cable.

	Claim(s) 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006), and further in view of Kim et al. (herein referred to Kim3, “Stability analysis for multi-jets electrospinning process modified with a cylindrical electrode”, European Polymer Journal, 42, pp. 2031–2038 (2006)).
Regarding claim 24, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach wherein the printing head arrangement is configured to simultaneously hold a plurality of replaceable printing heads. 
In the same field of endeavor pertaining to an electrospinning printing device, Kim3 teaches wherein the printing head arrangement is configured to simultaneously hold a plurality of replaceable printing heads (see five nozzles in Figure 1 on pg. 2033). Increasing the number of printing heads increases the deposition rate and improves the production rate of the fibers (“an increase of the nozzle number, the deposition rate increased linearly, and the production rate of the electrospinning with a cylindrical electrode was dramatically improved”- pg. 2037 left column and see Figure 7 on pg. 2037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing head arrangement of Kim be modified to simultaneously hold a plurality of replaceable printing heads, as taught Kim3, for the benefit of increasing the fiber deposition rate and improving the fiber production rate.


Regarding claim 34, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach the electrospinning printing device further comprising a multichannel spinneret.
In the same field of endeavor pertaining to an electrospinning printing device, Kim3 teaches the electrospinning printing device further comprising a multichannel spinneret (“From Figs. 5(a) and (b), it is clear that, as predicted and observed, the initial straight line and jet-motion from the five nozzle spinnerets with a cylindrical electrode show stable behaviors”- see pg. 2036 left column). Increasing the number of spinnerets increases the deposition rate and improves the production rate of the fibers (“an increase of the nozzle number, the deposition rate increased linearly, and the production rate of the electrospinning with a cylindrical electrode was dramatically improved”- pg. 2037 left column and see Figure 7 on pg. 2037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrospinning printing device of Kim further comprise a multichannel spinneret, as taught by Kim3, for the benefit of increasing the fiber deposition rate and improving the fiber production rate.

	Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006), and further in view Kim (herein referred to as Kim2 “Electrospun PCL nanofibers with anisotropic mechanical properties as a biomedical scaffold”, Biomed. Mater., 3, 025010 (2008)).
Regarding claim 27, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach the electrospinning printing device further including a positioning system in operative coupling with at least one of the printing head arrangement or the collector arrangement, wherein the collector arrangement and the printing head arrangement are movable relative to each other via the positioning system.  
In the same field of endeavor pertaining to an electrospinning printing device, Kim2 teaches the electrospinning printing device further including a positioning system in operative coupling with at least one of the printing head arrangement or the collector arrangement, wherein the collector arrangement and the printing head arrangement are movable relative to each other via the positioning system (“a moving collector system controlled with a computer”- see pg. 2 left column and x-y moving collector in Figure 1 on pg. 2).  Moving the collector arrangement relative to the printing head allows for tailoring of mechanical properties such as tensile properties (“to achieve tailor-made mechanical properties, the controlled orientation of electrospun nanofibers was carried out by modifying a general electrospinning system with an auxiliary electrode and a moving collector system controlled with a computer”- see pg. 2 left column and “Tensile properties of the nanofiber mat for different speeds of the moving stage (25 cm s−1 and 35 cm s−1), such as the ultimate tensile stress and tensile modulus, are shown in table 1”- see pg. 5 left column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrospinning printing device of Kim further include a positioning system, as taught by Kim2, for the benefit of tailoring mechanical properties such as tensile properties of the printed fibers.

Claim(s) 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Electrospinning Process Using Field-Controllable Electrodes”, Journal of Polymer Science: Part B: Polymer Physics, Vol. 44, 1426–1433 (2006), and further in view Kim (herein referred to as Kim4, “Hybrid Process for Fabricating 3D Hierarchical Scaffolds Combining Rapid Prototyping and Electrospinning”, Macromol. Rapid Commun., 29, 1577–1581 (2008)).
Regarding claim 28, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach wherein the at least one printing head is configured to further discharge a material other than via electrospinning.
In the same field of endeavor pertaining to additive manufacturing, Kim4 teaches wherein the at least one printing head is configured to further discharge a material other than via electrospinning (“we propose a hybrid technology that combines we propose a hybrid technology that combines a 3D dispensing system and electrospinning processes”- see pg. 1578 left column and Figure 1 on pg. 1579).  A hybrid technology that combines a 3D dispensing system and electrospinning processes produces a hierarchical 3D biomedical scaffold with ideal mechanical properties and cell attachment conditions for fabricating high quality 3D scaffolds (“The hybrid 3D scaffold exhibited various positive qualities, including controlled mechanical properties and improved initial cell attachment and proliferation… This hybrid process is a feasible new technique for fabricating high quality 3D scaffolds”- see pg. 1581 left column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one printing head of Kim be configured to further discharge a material other than via electrospinning, as taught by Kim4, for the benefit of fabricating high-quality 3D scaffolds with ideal mechanical properties and cell attachment conditions. 
Regarding claim 29, Kim teaches the electrospinning printing device according to claim 1. However, Kim fails to teach wherein the printing head comprises a plurality of printing heads at least one of which discharges a material other than via electrospinning.  
In the same field of endeavor pertaining to additive manufacturing, Kim4 teaches wherein the printing head comprises a plurality of printing heads at least one of which discharges a material other than via electrospinning (see 3D plotter and electrospinning in Figure 1 on pg. 1579). A hybrid technology that combines a 3D dispensing system and electrospinning processes produces a hierarchical 3D biomedical scaffold with ideal mechanical properties and cell attachment conditions for fabricating high quality 3D scaffolds (“The hybrid 3D scaffold exhibited various positive qualities, including controlled mechanical properties and improved initial cell attachment and proliferation… This hybrid process is a feasible new technique for fabricating high quality 3D scaffolds”- see pg. 1581 left column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing head of Kim comprise a plurality of printing heads at least one of which discharges a material other than via electrospinning, as taught by Kim4, for the benefit of fabricating high-quality 3D scaffolds with ideal mechanical properties and cell attachment conditions.
Regarding claim 30, Kim modified with Kim4 teaches the electrospinning printing device according to claim 29. However, Kim fails to teach wherein at least one of the plurality of printing heads is configured for direct printing.  
In the same field of endeavor pertaining to additive manufacturing, Kim4 teaches wherein at least one of the plurality of printing heads is configured for direct printing (see 3D plotter in Figure 1 on pg. 1579).  A hybrid technology that combines a 3D dispensing system and electrospinning processes produces a hierarchical 3D biomedical scaffold with ideal mechanical properties and cell attachment conditions for fabricating high quality 3D scaffolds (“The hybrid 3D scaffold exhibited various positive qualities, including controlled mechanical properties and improved initial cell attachment and proliferation… This hybrid process is a feasible new technique for fabricating high quality 3D scaffolds”- see pg. 1581 left column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one of the plurality of printing heads of Kim modified with Kim4 be configured for direct printing, as taught by Kim4, for the benefit of fabricating high-quality 3D scaffolds with ideal mechanical properties and cell attachment conditions.
Regarding claim 31, Kim modified with Kim4 teaches the electrospinning printing device according to claim 30. However, Kim fails to teach wherein the printing head arrangement is configured such that printing by electrospinning and direct printing are performed simultaneously.  
In the same field of endeavor pertaining to additive manufacturing, Kim4 teaches wherein the printing head arrangement is configured such that printing by electrospinning and direct printing are performed simultaneously (the printing device is capable of printing by electrospinning and direct printing as shown in Figure 1). A hybrid technology that combines a 3D dispensing system and electrospinning processes produces a hierarchical 3D biomedical scaffold with ideal mechanical properties and cell attachment conditions for fabricating high quality 3D scaffolds (“The hybrid 3D scaffold exhibited various positive qualities, including controlled mechanical properties and improved initial cell attachment and proliferation… This hybrid process is a feasible new technique for fabricating high quality 3D scaffolds”- see pg. 1581 left column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing head arrangement of Kim modified with Kim4 be configured such that printing by electrospinning and direct printing are performed simultaneously, as taught by Kim4, for the benefit of fabricating high-quality 3D scaffolds with ideal mechanical properties and cell attachment conditions.
Regarding claim 32, Kim modified with Kim4 teaches the electrospinning printing device according to claim 30. However, Kim fails to teach wherein the printing head arrangement is configured such that printing by electrospinning and direct printing are performed in an alternating manner.
In the same field of endeavor pertaining to additive manufacturing, Kim4 teaches wherein the printing head arrangement is configured such that printing by electrospinning and direct printing are performed in an alternating manner (“To complete one layer, the perpendicular strands were first plotted and then the PCL micro/nanofibers were electrospun on top”- see pg. 1578 right column).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the printing head arrangement of Kim modified with Kim4 be configured such that printing by electrospinning and direct printing are performed in an alternating manner, as taught by Kim4, for the benefit of fabricating high-quality 3D scaffolds with ideal mechanical properties and cell attachment conditions, as discussed in the rejection of claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743